Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to Court of Appeals denied.
Admitted to Practice as Attorneys and Counselors at Law, at the March term, 1920, upon examination: John T. Cross, of Utica; Miller B. Moran, of Lowville; Jacob L. Farb, of Buffalo; Byrne V. Hueber, of Syracuse; Stanley A. Williams, of Syracuse; George W. Pratt, of Corning; D. Rumsey Wheeler, of Buffalo; Samuel J. Dickey, of Buffalo; Ellsworth Nichols, of Rochester; Charles McLouth, Jr., of Palmyra; Harold P. Burke, of Rochester; John A. Jennings, of Rochester; D. Clyde Jones, of Rochester.